Citation Nr: 0423803	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-02 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for an eye disability, to 
include bilateral macular degeneration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to March 
1970.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.  The case was 
subsequently transferred to the RO in Baltimore, Maryland.

The veteran has raised a claim for nonservice-connected 
pension.  Although this claim has been acknowledged by the 
RO, it is referred to the RO for appropriate action.

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

VA duty's to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  A VA examination is warranted in this case.  While 
the veteran has failed to report for at least two VA 
examinations, he has stated that he did not receive notice 
for at least one of those scheduled examinations.  Given the 
number of mailing addresses the veteran has had in recent 
years, it is reasonable to assume that he may not have 
received timely notice to appear for examination.  

As an element of this case involves the matter of 
aggravation, the Board points out that there has been a 
change in the interpretation of the law with respect to the 
adjudication of claims involving pre-existing conditions and 
the application of the presumption of soundness.  
Essentially, the law as recently interpreted under Cotant v. 
Principi, 17 Vet. App. 116 (2003) and VAOPGCPREC 3-2003 (July 
16, 2003), mandates that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  This interpretation must be applied 
upon readjudication of the claim at issue on the merits.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  Although 
the RO sent a development letter in April 2001, it was 
returned as undelivered.  Again, the veteran's changes of 
address may have caused the nonreceipt of the April 2001 
development letter, and the RO should take this opportunity 
on remand to provide notice.  

Finally, the veteran has reported that he received Social 
Security Administration (SSA) disability benefits, and these 
record should be obtained on remand.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED for the following actions:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) the information and evidence 
that VA will seek to obtain on his behalf; 
(3) the information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim.  A 
copy of this notification must be 
associated with the claims folder.

2.  Make arrangements to obtain a copy of 
any SSA decision denying or granting 
disability benefits to the veteran.  
Request from SSA copies of all the 
documents or evidentiary material that 
were used in considering the veteran's 
claim for disability benefits.  

3.  After associating with the claims file 
all available records received pursuant to 
the above-requested 
development, schedule the veteran for a 
VA examination by an opthalmologist.

The claims file must be made available to 
the doctor, and the doctor should 
indicate in his/her report whether or not 
the claims file was reviewed.  Any 
indicated tests should be accomplished.

The doctor should provide an opinion as 
to the diagnosis, date of onset, and 
etiology of any current eye disorders, 
i.e., macular degeneration.  Is it at 
least as likely as not (i.e., is there at 
least a 50 percent probability) that any 
current eye disorder had its onset during 
active service (from August 1969 to March 
1970) or is related to any in-service 
disease or injury?

If it is determined that an eye disorder, 
i.e., macular degeneration, had its onset 
prior to the veteran's active service, 
was it aggravated during service?  
(Temporary or intermittent flare-ups of a 
pre-service condition, without evidence 
of worsening of the underlying condition, 
are not sufficient to be considered 
aggravation in service).  If macular 
degeneration did worsen during service, 
was any such worsening due to the natural 
progression of the condition?  A detailed 
rationale for any opinion expressed 
should be provided.

4.  Readjudicate the claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, furnish 
him and his representative a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



